department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number telephone number this letter is in response to your ruling_request under sec_501 and sec_170 of the internal_revenue_code facts you are a nonprofit non-stock public benefit corporation organized under state law the internal_revenue_service has determined that you are tax-exempt under sec_501 of the code as an organization described in sec_501 and that you are a hospital described in sec_509 and sec_170 your mission and purpose is to provide directly and with o accessible medical_care to low-income uninsured individuals and families residing in the county where you are located o is a nonprofit non-stock public benefit corporation described in sec_501 of the code and classified as a hospital described in sec_509 and sec_170 for many years you and o have jointly operated a network of six free- standing family healthcare clinics the clinics in medically underserved areas of your community the clinics provide free medical_care for individuals who have limited financial resources or who are not covered by health_plans insurance or government programs the clinics provide preventive diagnostic and follow-up medical_care to residents of low-income areas of the community the clinics provide medical_care to all patients regardless of their ability to pay the clinics are approved medicaid and medicare providers effective date x you and o entered into a formal partnership_agreement the partnership_agreement under which you and o will continue to jointly operate the clinics in the same manner as before rulings requested your execution of the partnership_agreement and your activities under the partnership_agreement do not adversely affect your current status as an organization described in sec_501 of the code your execution of the partnership_agreement and your activities under the partnership_agreement do not adversely affect your current status as a hospital under sec_509 and sec_170 of the code applicable law sec_170 of the code describes a hospital as an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_213 of the code states the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_501 of the code describes organizations organized and operated exclusively for various exempt purposes including charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_170a-9 of the income_tax regulations states an organization is described in sec_170 iii if i it is a hospital and ii its principal purpose or function is the providing of medical or hospital care or medical education or medical_research arehabilitation institution outpatient clinic or community mental health or drug treatment center may qualify as a hospital within the meaning of subdivision i of this subparagraph if its principal purpose or function is the providing of hospital or medical_care for purposes of this subdivision the term medical_care shall include the treatment of any physical or mental_disability or condition whether on an inpatient or outpatient basis provided the cost of such treatment is deductible under sec_213 by the person treated sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization may be exempt as an organization described in sec_501 of the code if and operated exclusively for one or more of exempt purposes which include charitable and scientific it is organized sec_1_501_c_3_-1 of the regulations states that the term charitable as used in sec_501 of the code includes its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 ed revrul_69_545 1969_2_cb_117 describes the standards under which a nonprofit_hospital may qualify for recognition of exemption under sec_501 of the code this revenue_ruling considered two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests revrul_98_15 1998_1_cb_6 concluded in part that the activities of a limited_liability_company treated as a partnership for federal_income_tax purpose are considered to be the activities of its partners in 325_f3d_1188 cir the court_of_appeals concluded that a healthcare provider a health_maintenance_organization did not qualify for exemption under sec_501 of the code because it did not satisfy the community benefit standard under revrul_69_545 rationale under the partnership_agreement you and o will continue to jointly operate the clinics in the same manner as before under revrul_98_15 supra for federal_income_tax purposes the activities of the partnership between you and o are considered to be the activities of its partners you and o the partnership’s activities as described above promote health in a manner that complies with the standards described in revrul_69_545 supra and in ihc health_plans v commissioner supra therefore the partnership’s activities further a charitable purpose within the meaning of sec_1_501_c_3_-1 of the regulations as a partner you are considered as carrying on these activities because you will continue to engage primarily in activities that accomplish a charitable purpose under sec_1_501_c_3_-1 you will continue to be operated exclusively for an exempt_purpose under sec_1 c -1 d therefore your execution of the partnership_agreement with o and your activities under the partnership_agreement do not adversely affect your current status as an organization described in sec_501 of the code the clinics will provide patients with medical_care as described in sec_1_170a-9 of the regulations and will operate in the same manner as before therefore as a partner in the partnership because your principal purpose or function will be providing medical_care you will continue to meet the definition of a hospital within the meaning of sec_170 of the code ruling sec_1 your execution of the partnership_agreement and your activities under the partnership_agreement do not adversely affect your current status as an organization described in sec_501 of the code your execution of the partnership_agreement and your activities under the partnership_agreement do not adversely affect your current status as a hospital under sec_509 and sec_170 a iii of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the powers of attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely stephen grodnitzky manager exempt_organizations technical group enclosure notice
